COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                              FORT WORTH


                               NO. 2-09-172-CV


IN RE MOSTAFA ARAM AZADPOUR                                             RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and

motion for emergency relief and is of the opinion that all relief should be denied.

Accordingly, relator’s petition for writ of mandamus and motion for emergency

relief are denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                               PER CURIAM


PANEL: WALKER, GARDNER, and MCCOY, JJ.

DELIVERED: June 8, 2009



   1
       … See Tex. R. App. P. 47.1.